DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 5/25/2022 has been entered. Claims 1-16 are pending in the application. Claim 17 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the infusion system as claimed, specifically including wherein all of the liquid passing through an outlet of the third flow path is supplied to the infusion unit; a second pump provided in the third flow path; the controller controls the infusion system such that a liquid feeding flow rate of the first pump is equal to or larger than a liquid feeding flow rate of the second pump, wherein a difference between the liquid feeding flow rate of the first pump and the liquid feeding flow rate of the second pump is a fluid flow rate from the air bubble removal chamber to the liquid container via the fourth flow path.
The closest prior art is White et al. (US 4,874,359 A). White discloses an infusion system (see Figs. 1-2) comprising: a liquid container (reservoirs 10/12); a heating device (heat exchanger 42); an air bubble removal chamber (bubble trap filter 56); a first flow path (tubes 26/28, 32, 46) that connects the liquid container (reservoirs 10/12) and the heating device (heat exchanger 42); a second flow path (conduit 52) that connects the heating device (heat exchanger 42) and the air bubble removal chamber (bubble trap filter 56); a third flow path (conduit 80) that connects the air bubble removal chamber (bubble trap filter 56) and an infusion unit (structures distal to Y-connector 82); a fourth flow path (tube 64) that connects the air bubble removal chamber (bubble trap filter 56) and the liquid container (reservoirs 10/12), the fourth flow path (tube 64) being devoid of any other structure (see Figs. 1-2); a first pump (pump 38) provided in the first flow path (tubes 26/28, 32, 46); wherein the heating device (heat exchanger 42) has a heating flow path (path for liquid flow through heat exchanger 42) where the liquid flows and a heat supply body (heater-cooler 50) that contacts the heating flow path (via tubes 48) to supply heat to the heating flow path (see col. 3 lines 8-17); and a controller that controls the infusion system (see col. 2 line 64 — col. 3 line 7).
However, White fails to state wherein all of the liquid passing through an outlet of the third flow path is supplied to the infusion unit; a second pump provided in the third flow path; the controller controls the infusion system such that a liquid feeding flow rate of the first pump is equal to or larger than a liquid feeding flow rate of the second pump, wherein a difference between the liquid feeding flow rate of the first pump and the liquid feeding flow rate of the second pump is a fluid flow rate from the air bubble removal chamber to the liquid container via the fourth flow path.

Dependent claims 2-16 are allowed by virtue of their dependency on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783